SCIRE FACIAS to have execution on a justice’s transcript. The scire facias alleges that the transcript of the - judgment was filed on the 17th of August, 1842, m the clerk’s office; and that, afterwards, to-wit, on the 26th of September, 1842, a certificate of the justice was filed stating that, on the 1st of September, 1842, an execution had issued on the judgment, which was afterwards, on the 7th of the same month, returned nulla bona.
Demurrer to the scire facias and judgment for the defendant.
This transcript was filed before a return of nulla bona to an execution on the judgment. Held, that in such case the transcript should be recorded. R. S. 1838, p. 135. The scire facias before us does not aver that the transcript had been recorded, and it is therefore insufficient.
The judgment is affirmed with costs.